DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
 [0010]: “…the vehicle comprises a pure electric vehicle and a hybrid vehicle.” Should be rewritten as: “…the vehicle comprises a pure electric vehicle or a hybrid vehicle.” (the vehicle cannot be a pure electric vehicle and a hybrid vehicle at the same time. Since claim 7 offers an alternative between “a pure electric vehicle or a hybrid vehicle” it seems pretty obvious that “or” is meant here.)   
Appropriate correction is required.
Claim Objections
Claims are objected to because of the following informalities:  
Claim 1: “acquired vehicle stability characteristic” is mentioned on lines 11, 14, and 16. It is assumed that this element looks to reach back to “acquiring a current vehicle stability characteristic” in line 10.  To avoid ambiguity, the term should be replaced by “acquired current vehicle stability characteristic.”
Claims 2: “acquired vehicle stability characteristic” should be replaced by “acquired current vehicle stability characteristic.”
Claims 5: “acquired vehicle stability characteristic” should be replaced by “acquired current vehicle stability characteristic.”
Claim 9 has a similar problem to that in claim 1. “the acquired vehicle stability characteristic” in lines 18 and 21 on page 1, as well as in line 2 on page 14 should be replaced by “the acquired current vehicle stability characteristic”.  
Claim 9:  (pg. 14 line 1)  “…execute the braking operating with the rear wheel…” should be replaced with “…execute the braking operation with the rear wheel…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,242,624 B2 (Huennekens et al.., hence Huennekens).
               As for claim 1, Huennekens teaches a vehicle braking control method, comprising: activating an electronic parking brake system on a vehicle to perform a braking operation; (Fig. 2, "This disclosure relates to parking brake systems, and specifically to the electronic control of parking brake force dependent on a selectable parking brake mode and amount of parking brake force requested." Col 1. lines 5-8)
	checking whether a rear wheel unlock braking activation condition is met during the braking operation, and when the rear wheel unlock braking activation condition is met, acquiring a current vehicle stability characteristic (The "rear wheel unlock braking activation condition" is interpreted as a demand for braking torque on the rear wheels, here in the boat launch mode.  If the ESC system has been activated in the boat launch mode (Col. 8, lines 23-28) the ESC system will be measuring variables corresponding to loss of traction. (Col.8  lines 1-13));
	determining whether the acquired vehicle stability characteristic is [triggered], executing the braking operating using motive power supplied by an electric machine of the vehicle together with a rear wheel unlock braking system, when it is determined that the acquired vehicle stability characteristic is within the preset range (If the ESC system is triggered (which would indicate an acquired vehicle stability characteristic is sufficient to trigger the system), individual service brakes are used as well: "In the boat launch mode, the controller 30 may be further programmed to, in response to the variable parking brake application request being greater than 0%, obtain individual wheel speeds from the ESC system and utilize the ESC system to actuate individual service brakes 16, 18 to maintain substantially equal individual wheel speeds." Col 8 lines 23-28.  The service brakes can be regenerative parking brakes, which work as "motive power supplied by an electric machine of the vehicle": "Examples of service brakes include, but are not limited to friction brakes, pumping brakes, electromagnetic brakes, and regenerative energy brakes." (Col. 3, lines 54-56). Explanation of regenerative energy brakes: See Col. 4, lines 1-31.);
	and executing the braking operating with the rear wheel unlock braking system, when it is determined that the acquired vehicle stability characteristic is [not triggered]. (If the ESC system is not triggered, the standard braking system is used, which in this case is an electronic parking brake.(See Fig. 2))
	Huennekens does not specifically state that the acquired vehicle stability characteristic is within or outside a present range.  However, this would be obvious to one of ordinary skill in the art. An Electronic Stability Control system is triggered when one or more values from a measuring sensor indicates that a certain threshold has been reached, which is equivalent to being within/outside a preset range. 
As for claim 3, Huennekens also teaches wherein acquiring the current vehicle stability characteristic comprises: acquiring the current vehicle stability characteristic according to a current running parameter of the vehicle, wherein the current running parameter comprises at least one of wheel speed, longitudinal vehicle acceleration, transverse vehicle acceleration, and body yaw rate. ("In the boat launch mode, the controller 30 may be further programmed to, in response to the variable parking brake application request being greater than 0%, obtain individual wheel speeds from the ESC system and utilize the ESC system to actuate individual service brakes 16, 18 to maintain substantially equal individual wheel speeds." Col 8 lines 23-28.)(underlining added).
As for claim 4, Huennekens also teaches wherein the current running parameter further comprises a brake lamp switch signal.( "Controller 30 may be in communication (as indicated by display communication line 48) with a visual display 50 configured to display the selected parking brake mode, as indicated at location 52 and/or the amount of actuation of the parking brake, as indicated at location 54." Col. 5, lines 60-64. Also see Fig. 1.)
As for claim 5, Huennekens also teaches at least one control unit on the vehicle is configured to determine whether the acquired vehicle stability characteristic is within the preset range, and the at least one control unit comprises at least one of an electronic stability program, a vehicle control unit, a hybrid control unit, and a drive control unit. ("The controller 30 may be in communication with (as indicated by communication line 74) an electronic stability control (ESC) system 76, which in turn may be in communication (as indicated by communication lines 78 and 80) with the front and rear service brakes 16, 18, respectively. An ESC system 76, also sometimes referred to as electronic stability program (ESP) or dynamic stability control (DSC), is a computerized technology that improves the safety of a vehicle's stability by detecting and reducing loss of traction at each wheel 12, 14." (Col.8 , lines 1-8.) (Fig.1, unit 76).)
As for claim 6, Huennekens also teaches wherein the vehicle is a pure electric vehicle or a hybrid vehicle. (A vehicle which uses electromagnetic braking is normally either an electric vehicle or a hybrid vehicle)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens as applied to claim 1 above, and further in view of US 2021/0001728 Al (Lee.)
As for claim 2, Huennekens  teaches numerically grading the acquired vehicle stability characteristic (individual wheel speeds measured Col. 8 lines 25-26); and determining a magnitude of the motive power supplied by the electric machine according to a result of the numerical grading. (“…utilize the ESC system to actuate individual service brakes 16, 18 to maintain substantially equal individual wheel speeds.” Col. 8, lines 26-28; the individual service brakes can be regenerative brakes, Col. 3 lines 54-56).  In general, an ESC system gets triggered because one or more sensors measuring a stability parameter are beyond a threshold.  In order to restore stability, one or more wheels are braked but only so much as is necessary to restore stability. If the braking mechanism is a regenerative braking system, this corresponds to a regenerative braking value, as is explained by Lee: (“A conventional electric vehicle uses an ESC (electronic stability control) system, which measures the force of the brake and variably sets and applies the regenerative braking value based on the measured force of the brake and the speed of the electric vehicle” [0004]

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huennekens as applied to claim 1 above, and further in view of US 2022/0144338 Al (Scheuerell et al., hence Scheuerell.) 
Huennekens does not specifically state wherein: a non-transitory computer-readable storage medium is configured to store an instruction, and when the instruction is executed by a processor, the processor implements the vehicle braking control method. However, this is known in the art and is obvious to one of ordinary skill in the art, as is shown by Scheuerell, which teaches a non-transitory computer-readable storage medium is configured to store an instruction, and when the instruction is executed by a processor, the processor implements the vehicle braking control method. ((HECU is the hydraulic and electric controller unit used to control the braking system) :"In some embodiments, the HECU 60 forms a portion of a processing subsystem including one or more computing devices having memory, processing, and communication hardware. The HECU 60 may be a single device (e.g., controller) or a distributed device, and the functions of the HECU 60 may be performed by hardware and/or as computer instructions on a non-transitory computer readable storage medium." [0077]) 

Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huennekens in light of Scheuerell.
As for claim 9, Huennekens teaches a vehicle braking control system, comprising: (controller 30 plus service brakes (16 and 18) and parking brake 20, plus ESC 76, display 50 and other linked peripherals, all communicating by internal communication network 64)
activat[ing] an electronic parking brake system on the vehicle to perform a braking operation, (Fig. 2 shows the method, Fig. 1 shows the system. "This disclosure relates to parking brake systems, and specifically to the electronic control of parking brake force dependent on a selectable parking brake mode and amount of parking brake force requested." Col 1. lines 5-8.)
check[ing] whether a rear wheel unlock braking activation condition is met during the braking operation, and when the rear wheel unlock braking activation condition is met, to acquire a current vehicle stability characteristic, (the "rear wheel unlock braking activation condition" is interpreted as a demand for braking torque on the rear wheels, here in the boat launch mode.  If the ESC system has been activated in the boat launch mode (Col. 8, lines 23-28) the ESC system will be measuring variables corresponding to loss of traction. (Col.8  lines 1-13))
determin[ing] whether the acquired vehicle stability characteristic is within a preset range, (This is what an ESC system does. See Col. 8 lines 1-11. Detecting a "loss of traction" means that the measured traction of the vehicle is less than a particular value, a.k.a. "within a preset range")
execut[ing] the braking operating using motive power supplied by an electric machine of the vehicle together with a rear wheel unlock braking system, when the processor determines that the acquired vehicle stability characteristic is within the preset range, and execute the braking operating with the rear wheel unlock braking system, when the processor determines that the acquired vehicle stability characteristic is outside of the preset range. (If the ESC system is triggered , individual service brakes are used as well: "In the boat launch mode, the controller 30 may be further programmed to, in response to the variable parking brake application request being greater than 0%, obtain individual wheel speeds from the ESC system and utilize the ESC system to actuate individual service brakes 16, 18 to maintain substantially equal individual wheel speeds." Col 8 lines 23-28.  The service brakes can be regenerative parking brakes, which work as "motive power supplied by an electric machine of the vehicle": "Examples of service brakes include, but are not limited to friction brakes, pumping brakes, electromagnetic brakes, and regenerative energy brakes." (Col. 3, lines 54-56). Explanation of regenerative energy brakes: See Col. 4, lines 1-31.)
execute the braking operating with the rear wheel unlock braking system, when the processor determines that the acquired vehicle stability characteristic is outside of the preset range. (If the ESC system is not triggered, the standard braking system is used, which in this case is an electronic parking brake.(See Fig. 2.))
Huennekens does not specifically mention a non-transitory computer-readable storage medium configured to store an instruction; and a processor operably connected to the storage medium and configured to execute the instruction to implement vehicle braking control of a vehicle.  However, Scheuerell teaches a vehicle braking control system (HECU system (Fig. 11)) with both a non-transitory computer-readable storage medium configured to store an instruction; ("In some embodiments, the HECU 60 forms a portion of a processing subsystem including one or more computing devices having memory, processing, and communication hardware. The HECU 60 may be a single device (e.g., controller) or a distributed device, and the functions of the HECU 60 may be performed by hardware and/or as computer instructions on a non-transitory computer readable storage medium." [0077]) and a processor operably connected to the storage medium and configured to execute the instruction to implement vehicle braking control of a vehicle. ("processing…hardware" mentioned in [0077])  
It would have been obvious to one of ordinary skill in the art at the effective date of filing to have used a processor and a non-transitory computer-readable storage medium, as outlined in Scheuerell’s vehicle braking control system, to implement the vehicle braking control system of Huennekens, since such techniques are known in the art.  
As for claim 10, Huennekens, as modified, also teaches wherein the vehicle comprises the vehicle braking control system. (Fig. 1 shows vehicle 10 containing the controller 30 plus service brakes (16 and 18) and parking brake 20, plus ESC 76, display 50 and other linked peripherals, all communicating by internal communication network 64.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA CHRISTINE SIENKO whose telephone number is (571)272-5816. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TANYA C SIENKO/               Examiner, Art Unit 3661                                                                                                                                                                                         
/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661